Fourth Court of Appeals
                               San Antonio, Texas
                                      August 8, 2018

                                   No. 04-18-00449-CR

                                   Alberto M. LÓPEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR5048
                    Honorable Catherine Torres-Stahl, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on August 8, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court